Citation Nr: 9901821	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-43 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1951 to February 1954.  
He has also reported service with a reserve until from 
January 1974 to January 1975, and active duty for training in 
April 1976.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current back disability and service.  

2.  There is no competent evidence that the veteran has 
current residuals of a left knee injury.


CONCLUSION OF LAW

1.  The claim for entitlement to service connection for 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim for entitlement to service connection for 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans Army Reserves service medical records are 
negative for any complaints, treatment, or diagnosis of a 
back injury.  The veterans reserve separation examination 
dated in June 1975 shows that the spine was normal.

The veterans service medical records show that he sustained 
an injury to his left leg below the knee, when it was hit 
with a rifle butt in May 1953.  There was a slight laceration 
which became infected and cellulitis developed.  The 
infection was treated with penicillin.  The veterans 
condition reportedly improved without any evidence of 
residuals.  

The veteran submitted a photocopy of JUMPS- Army Leave and 
Earnings Statement.  The document shows that he was paid for 
service on April 3, 24, and 25, 1976. 

In his claim for VA benefits received in September 1995, the 
veteran reported that he had injured his left knee in 1953, 
and sustained a back injury in 1975.  

In October 1995, the veteran underwent VA orthopedic 
examination.  He reported that his only post-service 
treatment had taken place at Kaiser Permanente from 1985 to 
the present, and had been provided for treatment of blood 
pressure.  He currently complained of pain at the 
lumbosacral junction.  He reported that in 1976 during 
reserve maneuvers, he was unpacking packages and suffered a 
backache.  He reported that he went to a doctor who 
prescribed heat and pain medications but did not tell him 
what was wrong.  On examination of the lower back, there was 
evidence of muscle spasm at the lower lumbar area and 
pressure against the spinous processes of L1 to L5 produced 
tenderness and muscle spasm.  Range of motion was as follows: 
Flexion was to 70 degrees, extension was to 10 degrees, left 
lateral bending was to 30 degrees, right lateral bending was 
to 30 degrees, left lateral rotation was to 40 degrees, and 
right lateral rotation was to 40 degrees.

Straight leg raising was positive on both sides.  The 
Achilles tendon reflexes were depressed and the powers of the 
extensors were decreased on both sides.  X-ray studies showed 
multiple discogenic disease that covered practically all of 
the lumbar spine from L1 to S2 and the lower thoracic spine 
starting from T9 to T12.  There was a minor curvature of the 
lumbar spine, the spine was tilted to the right at the sacral 
lumbar junction about 20 degrees.  The examiner noted this to 
be congenital in origin.

The cervical spine was examined and ruptured discs were noted 
at C3-C4, C5-C6, and C6-C7.  The diagnosis was multiple 
discogenic diseases of the cervical spine and lumbar spine 
with minor scoliotic curvatures of the lumbar spine.  

It was noted that the veteran had no current pain or other 
complaints referable to the left knee.  On examination, the 
collateral ligaments of the left knee were intact.  The 
drawer and Lachmans signs were negative.  The cruciate 
ligament appeared to be intact.  The McMurrays test was 
negative.  There was full range of motion of the left knee.  
The diagnosis was essentially negative left knee problem at 
the present time.  

Outpatient treatment records from Kaiser Permanente Hospital 
show that in October 1996, the veteran was seen with a chief 
complaint of a 25-year history of low back pain, and neck 
stiffness.  It was reported that he had experienced a recent 
exacerbation of low back pain, and had a history of low back 
injury 25 years earlier while lifting a heavy object.  On 
evaluation, he had no radicular symptoms.  The assessment was 
stable.  X-ray studies of the lumbosacral spine in 
November 1996, reportedly showed moderate degenerative joint 
disease.  

In a report of accidental injury dated in April 1997, the 
veteran reported that he had injured his back in July 1976 
during two-week field exercises with his reserve unit.  He 
elaborated that he had been unloading a truck and carrying 
military equipment to a second floor when he had experienced 
his injury.  He reported that he was treated by a doctor in 
the field in July 1976, was also treated in July 1976 by a 
private physician, who was now deceased, and that his last 
treatment had taken place at Kaiser Permanente, when he 
underwent the November 1996 X-ray examination.  

Analysis

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection is provided for a disease or injury, 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  The term active military, naval, or air service 
includes periods of active duty for training during which a 
veteran was disabled by a disease or injury, and periods of 
inactive duty for training during which a veteran was 
disabled by injury.  38 U.S.C.A. § 101(24) (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, (Court) has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Back Disability

The veteran is claiming service connection for residuals of a 
back injury.  As stated above, the veterans Army Reserve 
medical records are negative for complaints or treatment for 
an injury to the back or residuals thereof.  However, the 
veteran is competent to report such an injury.  

The Board notes that the veteran has reported variously that 
he sustained a back injury during active duty for training in 
either 1975 or July 1976.  These periods of active duty for 
training have not been verified.  However, even if it were 
verified that the veteran had active duty for training during 
these periods, and it was accepted that he injured his back 
during one of these periods, his claim would not be well 
grounded.

Although there is competent post-service evidence of a back 
disability, there is no competent evidence relating this 
disability to service.  Since this is a matter which would 
not be subject to lay observation, the veteran is not 
competent to render an opinion on this question.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  Competent medical 
evidence that the veterans back disability is related to 
service would be necessary for a well grounded claim.  

The veteran has failed to provide medical evidence that his 
back disability is related to service.  Therefore, the claim 
of service connection for residuals of a back disability is 
not well grounded.  

Residuals of a Left Knee Injury

In the instant case, service medical records show treatment 
for traumatic cellulitis with lymphangitis of the left knee, 
in 1953.  However, there is no competent evidence that the 
veteran currently has residuals of a left knee injury.  For 
his part, the veteran has not reported such residuals.  Even 
if he did report such residuals, competent medical evidence 
would be necessary to satisfy the Caluza requirement that 
there be a current disability. The post service medical 
record is silent as to any such residuals, and the veteran 
has not reported any treatment for a current left knee 
disability.  In the absence of competent evidence of current 
disability, the claim for service connection for residuals of 
a left knee injury is not well grounded and must be denied.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).



ORDER

Service connection for a back disability is denied.

Service connection for residuals of a left knee injury is 
denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
